Title: To James Madison from David Airth, 12 May 1806 (Abstract)
From: Airth, David
To: Madison, James


                    § From David Airth. 12 May 1806, Gothenburg. “I had the honour of addressing you last pr. Capt Hammond of the Minerva of Rochester bound to NewYork under date the 31st. December 1805 Duplicates of which and its Inclosures [not found] I beg leave herewith to inclose.
                    “The two law Suits mentioned in my memorial of the 6th. Novemr. 1805 to the Swedish Secretary of State for Account of Capt. Crafts of Salem & Capt. Derkhiem of Norfolk I am happy to say were both terminated by cautious management entirely in their favour.
                    “Within the few last Days I have had the honour to receive both your Excellencys circulars of 1st. & 12th July 1805 with a Copy of Laws past in the preceeding Session of Congress which on my part will be most strictly attended to, at the same time permit me to say that the prohibition of allowing Consuls of the United States to give Judicial Verdicts between Citizens of the United States in foreign Countries where no Foreigners are concerned, I am affraid in this Country will prove detrimental to the Interests of Citizens of the United States as I think is clearly proved in Capt. Derkhiems affair above Stated as Courts of Justice in Foreign Countries pay no regard to the Laws of the United States and in such Cases the Parties concerned will generally be dissatisfied, at same time it releives Consuls from all Sort of Responsibility on that head.
                    “On Account of the present Swedish War with France all Neutrals are allowed to bring the produce of any Country whatever which is otherwise admissible to Duty into Sweden and three Months previous Notice to be given before this Edict can be recalled; the former and general established Law of the Country is that a Foreigner can only bring the produce of his own Country & its Dependencies and Nothing else.”
                